DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/30/2020 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/30/2020 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a method in claims 1-10, (i.e. a process) and a system in claims 11-20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Under Step 2A, prong one, it must be determined whether the claimed invention recites a judicial exception such as an abstract idea, a law of nature, or a natural phenomenon.  Representative Claims 1 and 11 recite the following (with emphasis):
“1. A method for producing and replaying courses based on virtual reality, used in an electronic device, comprising steps of: 
receiving a 3D model (an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
generating a model data package corresponding to the 3D model according to the 3D model, wherein the model data package at least comprises a plurality of objects applied to the 3D model (an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
recording, by a plurality of virtual cameras (additional element), actions of a user who manipulates the objects in virtual reality, and generating action videos corresponding to the objects (an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
generating a course data package, wherein the course data package comprises the model data package and an animation package comprising action videos (an observation, judgement or evaluation, which is a mental process under the 2019 PEG).” 

	“11. A system for producing and replaying courses based on virtual reality, comprising: 
one or more processors (additional element); and 
one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks of: 
receiving a 3D model (an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
generating a model data package corresponding to the 3D model according to the 3D model, wherein the model data package at least comprises a plurality of objects applied to the 3D model  (an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
recording, by a plurality of virtual cameras (additional element), actions of a user who manipulates the objects in virtual reality, and generating action videos corresponding to the objects (an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and
generating a course data package. wherein the course data package comprises the model data package and an animation package comprising action videos (an observation, judgement or evaluation, which is a mental process under the 2019 PEG).” 

The underlined portions of claims 1 and 11 generally encompasses the abstract idea. The abstract idea may be viewed, for example, as:  an observation, judgement or evaluation, which is a mental process under the 2019 PEG.
As indicated above, each of independent Claims 1 and 11 (and their respective dependent Claims 2 to 10 and 12 to 20) recites at least one step or instruction or rule for: (i) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 10 and 12 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
Under Step 2A, prong two, it must be evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception. The above-identified abstract idea in each of independent Claims 1 and 11 (and their respective dependent Claims 2 to 10 and 12 to 20) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 11), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

More specifically, the additional elements of:  virtual cameras, one or more computer storage media for storing one or more computer-readable instructions, and one or more processors are generically recited computer elements in independent Claims 1 and 11 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.

Step 2B

Step 2B requires that if the claim(s) encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.   Limitations that are indicative of an inventive concept (aka “significantly more”):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of virtual cameras, one or more computer storage media for storing one or more computer-readable instructions, and one or more processors.  
These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 16 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
The claims, listed above, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of virtual cameras, one or more computer storage media for storing one or more computer-readable instructions, and one or more processors amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Additionally, taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). They do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. Therefore, for these reasons, it appears that the claims are not patent-eligible under 35 U.S.C. § 101.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, 11-16, and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0218538 A1 to Short et al. (hereinafter Short). 


Regarding Claim 1, and similarly recited Claim 11, Short discloses a method for producing and replaying courses based on virtual reality, used in an electronic device, comprising steps of: 
	one or more processors ([0104]); and 
one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks of ([0023]): 
receiving a 3D model ([0036]-[0037] discloses receiving a 3D model of a field user’s surrounding environment; see also figs. 3A-3C, [0068]-[0086]); 
generating a model data package corresponding to the 3D model according to the 3D model, wherein the model data package at least comprises a plurality of objects applied to the 3D model ([0036]-[0039], [0050]-[0051]) discloses generating a 3D model of the ambient environment with the target object identified; see also figs. 3A-3C, [0068]-[0086]);
recording, by a plurality of virtual cameras ([0038]), actions of a user who manipulates the objects in virtual reality, and generating action videos corresponding to the objects ([0040]-[0043] discloses actions by the expert user on the target object; expert user may “annotate” the 3D model of the target object in a virtual field environment by adding virtual markers to the environment in which the 3D model of the target object is rendered;  expert user may, for instance, specify an orientation of the virtual marker, assign a particular appearance (e.g., a selected 3D model) to the virtual marker, animate the virtual marker, add media content to the virtual marker, or add a note or other text to the virtual marker; see also figs. 3A-3C, [0068]-[0086]); and 
generating a course data package, wherein the course data package comprises the model data package and an animation package comprising action videos ([0044]-[0045] discloses the finished model data with the expert user’s actions captured and rendered; see also figs. 3A-3C, [0068]-[0086]).   

Regarding Claim 2, and similarly recited Claim 12, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 1, wherein the objects are classified into pure collision objects, base objects, extraction objects, physical objects, penetrating objects, and physical objects with gravity ignored ([0054]-[0055] discloses  the virtual objects manager 220 maintains information about virtual objects that can be displayed within the view of the ambient environment).  

Regarding Claim 3, and similarly recited Claim 13, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 1, wherein the virtual cameras record coordinate rotation information and displacement information of the objects through a time difference ([0036], [0040], [0056]).  

Regarding Claim 4, and similarly recited Claim 14, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 1, wherein after recording the actions of the user who manipulates the objects in virtual reality, the method further comprises steps of: 
determining whether the objects move ([00566]-[0058]); 
marking the action videos with time stamps when an object moves ([0059]; and 
storing the action videos marked with time stamps ([0059]-[0060]).  

Regarding Claim 5, and similarly recited Claim 15, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 1, further comprising steps of: 
loading the course data package ([0044]-[0046]); and 
playing the animation package comprised in the course data package to replay the actions of the user manipulating the objects in virtual reality ([0043]).  

Regarding Claim 6, and similarly recited Claim 16, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 5, wherein the step of playing the animation package comprised in the course data package further comprises steps of: 
putting the animation package comprising the action videos into an object pool (figs. 3A-3C, [0081]-[0084]); 
determining whether an action frame of the action videos has the same first object as an action frame to be played (figs. 3A-3C, [0081]-[0084]); and 
reserving the first object of the action frame in the object pool when the action frame and the action frame to be played have the same first object (figs. 3A-3C, [0081]-[0084]).  

Regarding Claim 10, and similarly recited Claim 20, Short discloses the method for producing and replaying courses based on virtual reality as 2 claimed in claim 1, wherein the electronic device is a head-mounted display (HMD) 3 device (0037]-[0038], [0040]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0218538 A1 to Short et al. (hereinafter Short) in view of  U.S. Patent Application Publication 2020/0066049 A1 to Sun et al. 

Regarding Claim 7, and similarly recited Claim 17, Short discloses the method for producing and replaying courses based on virtual reality as claimed in claim 5, but does not disclose further comprising a step of: creating virtual reality with a Unity3D engine.  
In a related application, Sun discloses a virtual reality system for interaction and collaboration in a virtual environment with virtual objects (see Abstract). Sun discloses further comprising a step of: creating virtual reality with a Unity3D engine ([0113] discloses using software development kit Unity3D as one of their VR tools for the VR application).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the software tool as disclosed by Sun with the system of Short to further enhance the virtual reality application and communication between the users. 

Regarding Claim 8 and similarly recited Claim 18, Short in view of Sun discloses the method for producing and replaying courses based on virtual reality as claimed in claim 7, wherein the course data package is an AssetBundle file (Sun, [0113]-[0120]).  

Regarding Claim 9, and similarly recited Claim 19, Short in view of Sun discloses the method for producing and replaying courses based on virtual reality as claimed in claim 1, wherein the animation package comprises at least one audio file, a preloaded object-and-animation matching file, animation information corresponding to the objects, a screenshot of the animation package or combination thereof (Sun, [0155], [0263], [0275]).  

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715